Title: To George Washington from Jacob Broom, 20 February 1797
From: Broom, Jacob,Warner, John
To: Washington, George


                        
                            
                            District of Delaware, Feby 20th 1797
                        
                        We the undersigned Merchants of the District of Delaware, feeling ourselves
                            interested in the appointment of an officer to fill the vacancy occasioned by the death of
                            Major Bush our late Collector, do beg leave to recommend to your attention his Brother Dot David Bush as a person in every respect qualified to fill the
                            Office.
                        
                            Thos Kean
                            Isaac Hendrickson
                            Wm Hemphill
                            Joseph Baily
                            Jac. Broom
                            James Lea Jnor
                            John & Wm Warner
                            Eli Mendinhall
                            Amos Nichols
                            Joshua Teddrick
                            Ford & Alrichs
                            Fredk Craig
                            Reynolds & Hooper
                            Stephen Wilson
                            Thomas Shallcross
                            John Way
                            
                        
                            Salomon Maxwell
                            
                        
                    